DETAILED ACTION
Applicant’s Amendment filed on July 5, 2022 has been reviewed. 
Claims 1-3, 9-10, 14 and 16 are amended in the amendment.
Claims 1-20 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-10, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (WO 2017/040940 A1), hereinafter referred to as WANG, in view of Stapleford et al. (US 2020/0267515 A1), hereinafter referred to as Stapleford.

With respect to claim 1, WANG teaches A method (providing for message retransmission in a CoAP block transfer, para. 0030), comprising: 
identifying, by an Internet of Things (IoT) server, a software update for an IoT device, wherein the software update is divided into a plurality of data blocks (considering a use case in which a new firmware update needs to be pushed to a watch, and the firmware will be transferred in 100 blocks through 100 request- response message pairs, para. 0059; block-wise transfers used to transfer resources that are changing over time by including an ETag Option in the message to indicate the version of the blocks being transferred, para. 0108; provide building blocks for the IoTAVoT, and any M2M device, M2M gateway, M2M server, M2M service platform or other network apparatus is a component or node of the IoT/WoT as well as an IoTAVoT service layer, para. 0147); 
sending, by the IoT server, the plurality of data blocks to the IoT device in plurality of data block messages (transferring multiple blocks of information from a resource representation, and the transferring occurs using multiple request-response pairs, para. 0019); 
receiving, by the IoT server, a plurality of data block receipt messages from the IoT device that correspond to the plurality of data block messages (transferring multiple blocks of information from a resource representation, and the transferring occurs using multiple request-response pairs, para. 0019); 
Wang does not explicitly teach
receiving, by the IoT server, a plurality of data block validation messages from the IoT device, the plurality of data block validation messages corresponding to, andconfirming that the IoT device has successfully validated, the plurality of data block messages; and
updating, by the IoT server, a device database to indicate that the IoT device has been provided with the software update.
However, Stapleford teaches 
receiving, by the IoT server, a plurality of data block validation messages from the IoT device, the plurality of data block validation messages corresponding to, andconfirming that the IoT device has successfully validated, the plurality of data block messages (the FW [firmware] download from the Notification Service 300 to SMT 200 typically involves a conventional send-receive-acknowledge (ACK)/no acknowledge (NAK) communication sequence via networks  whereby the Notification Service 300 sends a series of block of bytes of FW data to the SMT 200, and the SMT 200 receives each the block of FW data, performs a checksum or other validation of the data, and replies with an ACK message if the block was successfully received and validated, para. 0123); and 
updating, by the IoT server, a device database to indicate that the IoT device has been provided with the software update (recording the value of the currently installed SMT firmware version in a field (Unit_currentFW 385) of the record 370 associated with the SMT 200 that is stored in the Notification Service database 305; the current firmware version to the version of firmware that it should be (the updateFW field 386), para. 0123; the current firmware field 385 is set to “1.0”, indicating the firmware currently installed in the SMT 105 is Version 1.0; the update firmware field 386 is not set, indicating that the firmware version is the latest version, para. 0108; also see para. 0107 and fig. 12) in order to ensure successful data transfer or communication.
Therefore, based on WANG in view of Stapleford, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stapleford to the method of WANG in order to ensure successful data transfer or communication.

With respect to claim 4, WANG teaches The method of claim 1, wherein the software update is at least one of: a firmware update, an application update, or an operating system update (updating the firmware of a watch from time to time so that the watch can work properly with newly added features, para. 0017).

With respect to claim 5, WANG teaches The method of claim 1, wherein one or more of the plurality of data block messages, the plurality of data block validation messages, and the data block validation messages are Constrained Application Protocol (CoAP) messages at an application layer (CoAP is based on simpler datagram transports like UDP, para. 0018).

With respect to claim 6, WANG teaches The method of claim 1, wherein one or more of the plurality of data block messages, the plurality of data block validation messages, and the data block validation messages are User Datagram Protocol (UDP) messages at a transport layer (CoAP is based on simpler datagram transports like UDP, para. 0018).

With respect to claim 8, WANG in view of Stapleford teaches The method of claim 1 as described above, 
Further, Stapleford teaches wherein the IoT server identifies the software update by determining that an entry for the IoT device in the device database has an older software version number than corresponds to the software update (the Notification Service 300 further checks the format status, and if the Format status is TRUE (bit F=TRUE) (step 414), the Notification Service 300 performs a firmware update routine; obtaining the version identifier of the currently installed firmware on the SMT 200 (i.e., the currentFW field 385), comparing the current firmware version to the version of firmware that it should be (the updateFW field 386), and if the currentFW field 385 does not match the updateFW field 386, then downloading the firmware identified by the updateFW field 386 to the SMT 300, para. 0123; fig. 12) in order to ensure successful data transfer or communication.
Therefore, based on WANG in view of Stapleford, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stapleford to the method of WANG in order to ensure successful data transfer or communication.


With respect to claim 9, WANG teaches An Internet of Things (IoT) server (providing for message retransmission in a CoAP block transfer, para. 0030; and providing building blocks for the IoTAVoT, and any M2M device, M2M gateway, M2M server, M2M service platform or other network apparatus is a component or node of the IoT/WoT as well as an IoTAVoT service layer, para. 0147), comprising: 
one or more processors (processor, para. 0144); 
memory storing computer-executable instructions that, when executed by the one or more processors (software (i.e., computer-executable instructions) stored in a memory of, and executing on a processor, para. 0144), cause the IoT server to perform operations comprising: 
identifying a software update for an IoT device, wherein the software update is divided into a plurality of data blocks (considering a use case in which a new firmware update needs to be pushed to a watch, and the firmware will be transferred in 100 blocks through 100 request- response message pairs, para. 0059; block-wise transfers used to transfer resources that are changing over time by including an ETag Option in the message to indicate the version of the blocks being transferred, para. 0108; provide building blocks for the IoTAVoT, and any M2M device, M2M gateway, M2M server, M2M service platform or other network apparatus is a component or node of the IoT/WoT as well as an IoTAVoT service layer, para. 0147); 
sending the plurality of data blocks to the IoT device in plurality of data block messages (transferring multiple blocks of information from a resource representation, and the transferring occurs using multiple request-response pairs, para. 0019); 
receiving a plurality of data block receipt messages from the IoT device that correspond to the plurality of data block messages (transferring multiple blocks of information from a resource representation, and the transferring occurs using multiple request-response pairs, para. 0019); 
Wang does not explicitly teach
receiving a plurality of data block validation messages from the IoT device, the plurality of data block validation messages corresponding to, andconfirming that the IoT device has successfully validated, the plurality of data block messages; and
updating a device database to indicate that the IoT device has been provided with the software update.
However, Stapleford teaches 
receiving a plurality of data block validation messages from the IoT device, the plurality of data block validation messages corresponding to, andconfirming that the IoT device has successfully validated, the plurality of data block messages (the FW [firmware] download from the Notification Service 300 to SMT 200 typically involves a conventional send-receive-acknowledge (ACK)/no acknowledge (NAK) communication sequence via networks  whereby the Notification Service 300 sends a series of block of bytes of FW data to the SMT 200, and the SMT 200 receives each the block of FW data, performs a checksum or other validation of the data, and replies with an ACK message if the block was successfully received and validated, para. 0123); and 
updating, by the IoT server, a device database to indicate that the IoT device has been provided with the software update (recording the value of the currently installed SMT firmware version in a field (Unit_currentFW 385) of the record 370 associated with the SMT 200 that is stored in the Notification Service database 305; the current firmware version to the version of firmware that it should be (the updateFW field 386), para. 0123; the current firmware field 385 is set to “1.0”, indicating the firmware currently installed in the SMT 105 is Version 1.0; the update firmware field 386 is not set, indicating that the firmware version is the latest version, para. 0108; also see para. 0107 and fig. 12) in order to ensure successful data transfer or communication.
Therefore, based on WANG in view of Stapleford, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stapleford to the server of WANG in order to ensure successful data transfer or communication.

With respect to claim 10, WANG teaches The IoT server of claim 9, wherein the plurality of data block receipt messages confirm that the IoT device has received the plurality of data block messages (transferring multiple blocks of information from a resource representation, and the transferring occurs using multiple request-response pairs, para. 0019) 

With respect to claim 12, WANG teaches The IoT server of claim 9, wherein one or more of the plurality of data block messages, the plurality of data block validation messages, and the data block validation messages are Constrained Application Protocol (CoAP) messages at an application layer (CoAP is based on simpler datagram transports like UDP, para. 0018).

With respect to claim 13, WANG teaches The IoT server of claim 9, wherein one or more of the plurality of data block messages, the plurality of data block validation messages, and the data block validation messages are User Datagram Protocol (UDP) messages (CoAP is based on simpler datagram transports like UDP, para. 0018).

With respect to claim 15, WANG in view of Stapleford teaches The IoT server of claim 9 as described above, 
Further, Stapleford teaches wherein the IoT server identifies the software update by determining that an entry for the IoT device in the device database has an older software version number than corresponds to the software update (the Notification Service 300 further checks the format status, and if the Format status is TRUE (bit F=TRUE) (step 414), the Notification Service 300 performs a firmware update routine; obtaining the version identifier of the currently installed firmware on the SMT 200 (i.e., the currentFW field 385), comparing the current firmware version to the version of firmware that it should be (the updateFW field 386), and if the currentFW field 385 does not match the updateFW field 386, then downloading the firmware identified by the updateFW field 386 to the SMT 300, para. 0123; fig. 12) in order to ensure successful data transfer or communication.
Therefore, based on WANG in view of Stapleford, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stapleford to the server of WANG in order to ensure successful data transfer or communication.

With respect to claim 16, WANG teaches A method comprising: 
receiving, by an Internet of Things (IoT) device, a plurality of data block messages from an IoT server, individual ones of the plurality of data block messages containing individual ones of a plurality of data blocks of a software update (considering a use case in which a new firmware update needs to be pushed to a watch, and the firmware will be transferred in 100 blocks through 100 request- response message pairs, para. 0059; block-wise transfers used to transfer resources that are changing over time by including an ETag Option in the message to indicate the version of the blocks being transferred, para. 0108; providing building blocks for the IoTAVoT, and any M2M device, M2M gateway, M2M server, M2M service platform or other network apparatus is a component or node of the IoT/WoT as well as an IoTAVoT service layer, para. 0147); 
sending, by the IoT device, data block receipt messages to the IoT server in response to receiving the plurality of data block messages (transferring multiple blocks of information from a resource representation, and the transferring occurs using multiple request-response pairs, para. 0019); 
using, by the IoT device, the software update by combining the plurality of data blocks (considering a use case in which a new firmware update needs to be pushed to a watch, and the firmware will be transferred in 100 blocks through 100 request- response message pairs, para. 0059; client completes the block transfer process by reassembling the resource body, para. 0130).
	WANG does not explicitly teach
attempting, by the IoT device to validate individual ones of the plurality of data block messages; 
sending, by the IoT device, data block validation messages to the IoT server in response to, and confirming that the IoT device has successfully validated, individual ones of the plurality of data block messages; 
determining, by the IoT device, that the plurality of data blocks of the software update have been received in validated ones of the plurality of data block messages; and 
	However, Stapleford teaches
attempting, by the IoT device to validate individual ones of the plurality of data block messages (the FW [firmware] download from the Notification Service 300 to SMT 200 typically involves a conventional send-receive-acknowledge (ACK)/no acknowledge (NAK) communication sequence via networks 110, 120 whereby the Notification Service 300 sends a series of block of bytes of FW data to the SMT 200, and the SMT 200 receives each the block of FW data, performs a checksum or other validation of the data, and replies with an ACK message if the block was successfully received and validated, para. 0123); 
sending, by the IoT device, data block validation messages to the IoT server in response to, and confirming that the IoT device has successfully validated, individual ones of the plurality of data block messages (the FW [firmware] download from the Notification Service 300 to SMT 200 typically involves a conventional send-receive-acknowledge (ACK)/no acknowledge (NAK) communication sequence via networks 110, 120 whereby the Notification Service 300 sends a series of block of bytes of FW data to the SMT 200, and the SMT 200 receives each the block of FW data, performs a checksum or other validation of the data, and replies with an ACK message if the block was successfully received and validated, para. 0123); 
determining, by the IoT device, that the plurality of data blocks of the software update have been received in validated ones of the plurality of data block messages (as each block is successfully received, the SMT 200 stores the block in its memory 305, and once all blocks are successfully received, performs a self-programming routine to update its own firmware, and then reboots, para. 0123) in order to ensure successful data transfer or communication; and 
Therefore, based on WANG in view of Stapleford, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stapleford to the method of WANG in order to ensure successful data transfer or communication.

With respect to claim 17, WANG teaches The method of claim 16, wherein the software update is at least one of: a firmware update, an application update, or an operating system update (updating the firmware of a watch from time to time so that the watch can work properly with newly added features, para. 0017).

With respect to claim 18, WANG teaches The method of claim 16, wherein one or more of the plurality of data block messages, the data block receipt messages, and the data block validation messages are Constrained Application Protocol (CoAP) messages at an application layer (CoAP is based on simpler datagram transports like UDP, para. 0018).

With respect to claim 19, WANG teaches The method of claim 16, wherein one or more of the plurality of data block messages, the data block receipt messages, and the data block validation messages are User Datagram Protocol (UDP) messages at a transport layer (CoAP is based on simpler datagram transports like UDP, para. 0018).

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (WO 2017/040940 A1), hereinafter referred to as WANG, in view of Stapleford et al. (US 2020/0267515 A1), hereinafter referred to as Stapleford, and further in view of Trock (US 2017/0113001 A1).

With respect to claim 2, WANG in view of Stapleford teaches The method of claim 1 as described above, 
WANG in view of Stapleford does not explicitly teach further comprising:
resending, by the IoT server, one or more of the plurality of data block messages to the IoT device when the IoT server does not receive corresponding data block receipt messages from the IoT device within a reception time threshold.
However, Trock teaches further comprising:
resending, by the IoT server, one or more of the plurality of data block messages to the IoT device when the IoT server does not receive corresponding data block receipt messages from the IoT device within a reception time threshold (in the absence of receiving an acknowledgment message via the wireless communications module 744 within a prescribed timeout period, the control module 740 automatically operate the switching element 752 to resend the unacknowledged data to the interfacing device 606; the computing device 604 perform error detection, decryption and/or decoding and instruct the communications control module 710 when to send acknowledgment messages, para. 0073) in order to improve security, reliability, and the like as taught by Trock (para. 0072).
Therefore, based on WANG in view of Stapleford, and further in view of Trock, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Trock to the method of WANG in view of Stapleford in order to improve security, reliability, and the like as taught by Trock (para. 0072).

With respect to claim 3, WANG in view of Stapleford teaches The method of claim 1 as described above, 
WANG in view of Stapleford does not explicitly teach further comprising:
resending, by the IoT server, one or more of the plurality of data block messages to the IoT device when the IoT server does not receive corresponding data block validation messages from the IoT device within a validation time threshold.
However, Trock teaches further comprising:
resending, by the IoT server, one or more of the plurality of data block messages to the IoT device when the IoT server does not receive corresponding data block validation messages from the IoT device within a validation time threshold (in the absence of receiving an acknowledgment message via the wireless communications module 744 within a prescribed timeout period, the control module 740 automatically operate the switching element 752 to resend the unacknowledged data to the interfacing device 606; the computing device 604 perform error detection, decryption and/or decoding and instruct the communications control module 710 when to send acknowledgment messages, para. 0073) in order to improve security, reliability, and the like as taught by Trock (para. 0072).
Therefore, based on WANG in view of Stapleford, and further in view of Trock, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Trock to the method of WANG in view of Stapleford in order to improve security, reliability, and the like as taught by Trock (para. 0072).

With respect to claim 11, WANG in view of Stapleford teaches The IoT server of claim 9 as described above, 
WANG in view of Stapleford does not explicitly teach wherein the operations further comprise resending one or more of the plurality of data block messages to the IoT device when the IoT server does not receive corresponding data block validation messages from the IoT device within a validation time threshold.
However, Trock teaches 
wherein the operations further comprise resending one or more of the plurality of data block messages to the IoT device when the IoT server does not receive corresponding data block validation messages from the IoT device within a validation time threshold (in the absence of receiving an acknowledgment message via the wireless communications module 744 within a prescribed timeout period, the control module 740 automatically operate the switching element 752 to resend the unacknowledged data to the interfacing device 606; the computing device 604 perform error detection, decryption and/or decoding and instruct the communications control module 710 when to send acknowledgment messages, para. 0073) in order to improve security, reliability, and the like as taught by Trock (para. 0072).
Therefore, based on WANG in view of Stapleford, and further in view of Trock, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Trock to the server of WANG in view of Stapleford in order to improve security, reliability, and the like as taught by Trock (para. 0072).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (WO 2017/040940 A1), hereinafter referred to as WANG, in view of Stapleford et al. (US 2020/0267515 A1), hereinafter referred to as Stapleford, and further in view Sasin et al. (US 2016/0065556 A1), hereinafter referred to as Sasin.

With respect to claim 7, WANG in view of Stapleford teaches The method of claim 1 as described above, 
WANG in view of Stapleford does not explicitly teach wherein one or more of the plurality of data block messages, the plurality of data block validation messages, and the data block validation messages are Short Message Service (SMS) messages at an application layer.
However, Sasin teaches wherein one or more of the plurality of data block messages, the plurality of data block validation messages, and the data block validation messages are Short Message Service (SMS) messages at an application layer (the LWM2M protocol stack uses the Constrained Application Protocol (CoAP) as the underlying transfer protocol over User Datagram Protocol (UDP) and Short Message Server (SMS) bearers 36; WM2M client to server interaction occur both via SMS and UDP, para. 0023) in order to provide transparent proxy services between the large-resource traditional Internet and constrained-resource protocols as taught by Sasin (para. 0002).
Therefore, based on WANG in view of Stapleford, and further in view of Sasin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sasin to the method of WANG in view of Stapleford in order to provide transparent proxy services between the large-resource traditional Internet and constrained-resource protocols as taught by Sasin (para. 0002).

With respect to claim 14, WANG in view of Stapleford teaches The IoT server of claim 9 as described above, 
WANG in view of Stapleford does not explicitly teach wherein one or more of the plurality of data block messages, the plurality of data block validation messages, and the data block validation messages are Short Message Service (SMS) messages at an application 
However, Sasin teaches wherein one or more of the plurality of data block messages, the plurality of data block validation messages, and the data block validation messages are Short Message Service (SMS) messages at an application (the LWM2M protocol stack uses the Constrained Application Protocol (CoAP) as the underlying transfer protocol over User Datagram Protocol (UDP) and Short Message Server (SMS) bearers 36; WM2M client to server interaction occur both via SMS and UDP, para. 0023) in order to provide transparent proxy services between the large-resource traditional Internet and constrained-resource protocols as taught by Sasin (para. 0002).
Therefore, based on WANG in view of Stapleford, and further in view of Sasin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sasin to the server of WANG in view of Stapleford in order to provide transparent proxy services between the large-resource traditional Internet and constrained-resource protocols as taught by Sasin (para. 0002).

With respect to claim 20, WANG in view of Stapleford teaches The method of claim 16 as described above, 
	WANG in view of Stapleford does not explicitly teach wherein one or more of the plurality of data block messages, the data block receipt messages, and the data block validation messages are Short Message Service (SMS) messages at an application layer.
However, Sasin teaches wherein one or more of the plurality of data block messages, the data block receipt messages, and the data block validation messages are Short Message Service (SMS) messages at an application layer (the LWM2M protocol stack uses the Constrained Application Protocol (CoAP) as the underlying transfer protocol over User Datagram Protocol (UDP) and Short Message Server (SMS) bearers 36; WM2M client to server interaction occur both via SMS and UDP, para. 0023) in order to provide transparent proxy services between the large-resource traditional Internet and constrained-resource protocols as taught by Sasin (para. 0002).
Therefore, based on WANG in view of Stapleford, and further in view of Sasin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sasin to the method of WANG in view of Stapleford in order to provide transparent proxy services between the large-resource traditional Internet and constrained-resource protocols as taught by Sasin (para. 0002).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
October 8, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447